2022 WI 106

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:              2021AP142-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Charles W. Richey,
                                 Defendant-Appellant-Petitioner.

                            REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 401 Wis. 2d 195, 973 N.W.2d 18
                                       (2022 – unpublished)

OPINION FILED:         December 9, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 6, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Marathon
   JUDGE:              Gregory J. Strasser

JUSTICES:
DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY,
JJ., joined. ROGGENSACK, J., filed a dissenting opinion, in
which ZIEGLER, C.J., and HAGEDORN, J., joined.
NOT PARTICIPATING:




ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
filed by Vicki Zick and Zick Legal, LLC, Johnson Creek. There
was an oral argument by Vicki Zick.


       For the plaintiff-respondent, there was a brief filed by
Nicholas S. DeSantis, assistant attorney general, with whom on
the brief was Joshua L. Kaul, attorney general. There was an
oral    argument       by   Nicholas   S.   DeSantis,   assistant   attorney
general.
                                                                           2022 WI 106
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2021AP142-CR
(L.C. No.   2018CF0510)

STATE OF WISCONSIN                                :             IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                          FILED
       v.                                                             DEC 9, 2022

Charles W. Richey,                                                      Sheila T. Reiff
                                                                     Clerk of Supreme Court

            Defendant-Appellant-Petitioner.


DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY,
JJ., joined. ROGGENSACK, J., filed a dissenting opinion, in
which ZIEGLER, C.J., and HAGEDORN, J., joined.




       REVIEW of a decision of the Court of Appeals.                      Reversed and

remanded.


       ¶1   REBECCA       FRANK   DALLET,        J.,      The     Fourth      Amendment

requires    a   police     officer    to   have       particularized         reasonable

suspicion that a crime or non-criminal traffic violation took

place before performing a traffic stop.                    Here, a stop based on

the generic description of a Harley-Davidson motorcycle recently

seen    driving    erratically       in    the    area      fell     short     of     that
threshold.      We therefore reverse the court of appeals' decision.
                                                                  No.      2021AP142-CR


                                          I

    ¶2     Officer Alexis Meier was on patrol in the Village of

Weston at 10:59 PM on a Saturday night in late April.                        Over the

radio,    she   heard    a     report     that     a     sheriff's      deputy     was

investigating a disabled motorcycle at a nearby intersection.

After just fifteen seconds, the deputy cleared that stop without

explanation.      Five       minutes     later,    at    11:04    PM,      that    same

sheriff's deputy told nearby officers to be on the lookout for a

Harley-Davidson    motorcycle          driving    erratically        and     speeding

north on Alderson Street (near the intersection with Jelenik

Avenue)——approximately        a   mile    away    from    the    location     he    had

given for the disabled motorcycle.               The sheriff's deputy did not

give any additional details about either the motorcycle or its

driver.    Officer Meier later said that she believed that the

motorcycle the deputy saw on Alderson Street was fleeing police.

    ¶3     Five minutes after the deputy's report, at 11:09 PM,

Officer Meier spotted a motorcycle driving east on Schofield

Avenue a little more than a block west of the intersection with
Alderson Street——about a half-mile from the reported location of

the speeding Harley.          Traffic was light at that time of night.

Additionally, Officer Meier had seen relatively few motorcycles

out that early in the year and none around the time of the




                                          2
                                                                         No.    2021AP142-CR



deputy's report.1           Meier looked up the registration, which showed

that       it   was    a   Harley-Davidson         registered       to    Richey.         She

followed the Harley-Davidson for several blocks, but did not see

any    erratic        driving,      speeding,     or   other    traffic        violations.

Meier      nevertheless       performed      a    traffic     stop,      suspecting       that

this Harley-Davidson was the one seen driving erratically on

Alderson Street five minutes earlier.

       ¶4       After the stop, Officer Meier learned that Richey was

the driver and developed evidence supporting an arrest for his

eighth      operating       while    intoxicated       (OWI)    offense.         See      Wis.

Stat. § 346.65(2)(am)6. (2017-18).2                     Richey moved to suppress

that       evidence,       arguing    that       the   stop    violated        the   Fourth

Amendment because it was not supported by reasonable suspicion.

       ¶5       At the suppression hearing, Officer Meier testified to

the    facts      described      above    and      marked     the     location       of   the

relevant events on a printout from Google Maps.                                The circuit




       Officer Meier's testimony at the suppression hearing was
       1

somewhat inconsistent on this point.    Although she repeatedly
testified that she had not "observed any motorcycles around
th[e] time" of the sheriff's deputy's report, she also said at
one point that she did not notice other motorcycles on the road
during her shift, which began at 6:00 PM. She later clarified,
however, that she only started looking for motorcycles after
receiving the deputy's report and did not recall if other
motorcycles were out that day. The circuit court did not make a
finding of fact about whether Officer Meier saw other
motorcycles during her shift.

       All subsequent references to the Wisconsin Statutes are to
       2

the 2017-18 version.

                                             3
                                                             No.    2021AP142-CR



court3 received that map into evidence, but the copy contained in

the record is faded, and would not be easily readable in this

opinion.      To   aid   the   reader,   we   instead   include     a    map    we

reproduced from that one.        As with the map Officer Meier marked,

ours labels the location of the relevant events as follows:                    The

word "disabled" shows where the sheriff's deputy investigated

the disabled motorcycle at 10:59 PM; the north-pointing arrow

and letter "D" marks the spot and direction of travel of the

Harley-Davidson the sheriff's deputy saw driving erratically and

at high speed at 11:04 PM; "A" identifies the place where Meier

first   saw   Richey's     Harley-Davidson      at   11:09    PM;       and    "S"

signifies the location of the stop moments later.




    3  The Honorable Gregory J. Strasser of the Marathon County
Circuit Court presided.

                                     4
                                                 No.   2021AP142-CR




    ¶6    The circuit court denied Richey's suppression motion,

concluding that Officer Meier had reasonable suspicion to stop

Richey.   In doing so, the circuit court relied in large part on

the fact that Richey's motorcycle was a Harley-Davidson, that

Richey was driving in the same general area as the reported
erratic driver five minutes after the deputy's report, and the

officer's testimony that there were relatively few motorcycles

on the road that early in the year and at that time of night.

The court of appeals affirmed on substantially similar grounds.

See State v. Richey, 2021AP142-CR, unpublished slip op., at ¶¶7-

9 (Wis. Ct. App. Feb. 15, 2022).




                                   5
                                                                             No.     2021AP142-CR


                                               II

    ¶7         Whether officers had reasonable suspicion to conduct a

traffic    stop      is    a   legal       question        that    we    review       de     novo,

accepting the circuit court's findings of fact unless they are

clearly erroneous.             See State v. Genous, 2021 WI 50, ¶10, 397

Wis. 2d 293, 961 N.W.2d 41.

                                               III

    ¶8         The Fourth Amendment to the United States Constitution

guarantees "[t]he right of the people to be secure in their

persons    .    .    .    against        unreasonable        searches        and    seizures."

Investigative stops, including traffic stops, are seizures and

must therefore comply with the Fourth Amendment.                               See State v.

Floyd, 2017 WI 78, ¶20, 377 Wis. 2d 394, 898 N.W.2d 560.

    ¶9         To conduct an investigative stop, the police must have

"reasonable,        articulable          suspicion        that    criminal         activity    is

afoot."      Illinois v. Wardlow, 528 U.S. 119, 123 (2000); see also

State   v.     Houghton,          2015    WI    79,       ¶30,    364   Wis. 2d 234,          868

N.W.2d 143 (explaining that traffic stops can also be based on
reasonable       suspicion         of     a    non-criminal        traffic          violation).

Reasonable suspicion must be founded on concrete, particularized

facts     warranting        suspicion          of     a    specific      individual,          not

"'inchoate      and       unparticularized           suspicion[s]        or        hunch[es].'"

Wardlow, 528 U.S. at 124 (quoting Terry v. Ohio, 392 U.S. 1, 27

(1968)).        We       assess    reasonable         suspicion         in    light     of    the

totality of the circumstances.                  See United States v. Cortez, 449
U.S. 411, 417-18 (1981).                  Thus, we look at the "whole picture"


                                                6
                                                                               No.     2021AP142-CR



to determine whether the officer had reasonable suspicion, not

each fact in isolation.                 Id. at 417.

          ¶10     The        whole     picture      here      includes         the      following

information known to Officer Meier before she stopped Richey's

motorcycle:

         A   Harley-Davidson           was   driving       erratically          and     speeding

          north      on      Alderson    Street       towards    Schofield           Avenue     five

          minutes earlier.

         Meier      first       saw    Richey's       motorcycle        driving         east    on

          Schofield Avenue a little more than a block west of the

          intersection with Alderson Street——about a half-mile from

          the reported location of the speeding Harley.

         Richey's motorcycle was a Harley-Davidson and was the only

          motorcycle she saw around the time of the deputy's report.

         Meier      followed        Richey   for      several        blocks     but     did    not

          observe       any    speeding,      erratic      driving,      or     other     traffic

          violations.

         Traffic was light that night, and Meier had seen relatively
          few motorcycles out that early in the year.

It       is   undisputed        that    the   only      reason    Officer        Meier     pulled

Richey        over      is    she    suspected    he    was     the    erratic        driver    the

deputy saw five minutes earlier.                        The question is whether that

suspicion was reasonable.

          ¶11     Although we acknowledge that it is a close question,

we hold that the stop was not supported by reasonable suspicion.

To       clear    the        reasonable-suspicion          threshold,      Officer        Meier's
suspicions had to be particularized; she needed concrete reasons
                                                  7
                                                              No.    2021AP142-CR



for believing that Richey's Harley-Davidson and the one seen

five minutes earlier speeding north on Alderson Street were one

and the same.     See Cortez, 449 U.S. at 418 (reasonable suspicion

requires reason to believe "that the particular individual being

stopped   [wa]s    engaged      in   wrongdoing").     But     the    sheriff's

deputy's generic description of a Harley-Davidson gave her very

little to work with.         See State v. Guzy, 139 Wis. 2d 663, 677,

407 N.W.2d 548 (1987) (explaining that "the particularity of the

description of the offender or the vehicle in which he fled" is

a relevant part of the reasonable-suspicion analysis (quotation

omitted)).       Except   for    the   manufacturer,    she     knew    nothing

specific about the Harley the deputy saw——not the model, type,4

size, or color, let alone a license plate number.                   Nor did she

know anything about the driver, what he or she was wearing,

whether he or she wore a helmet, or even whether the driver

appeared to be a man or a woman.              And although she followed

Richey for several blocks before initiating the stop, there is

no indication that she radioed the deputy during that time to
ask for more details.

    ¶12    The    State   nevertheless      argues   that    Officer    Meier's

suspicions were particularized because Richey's motorcycle "fit

a highly specific and particular description."              Namely, it was a

Harley driving in the same general area as the deputy's report


    4  At the suppression hearing, Officer Meier was asked
whether the deputy "indicate[d] the type of Harley-Davidson,
like, a Sportster, Road Glide, Softail, Touring big bike;
anything like that?" She responded "[n]o[t] that I recall, no."

                                        8
                                                                              No.     2021AP142-CR



late in the evening and at a time of year when relatively few

motorcycles were on the roads.                           These facts are part of the

totality     of     the    circumstances,                but   they     are   not     enough    to

transform Officer Meier's hunch into particularized reasonable

suspicion.        See      Guzy, 139 Wis. 2d at 677 (stating that "the

size" and "number of persons about in th[e] area" are relevant

to determining reasonable suspicion (quotation omitted)).                                       For

starters, the "highly specific" description of a Harley-Davidson

could apply to a large number of vehicles.                              See generally United

States v. Street, 917 F.3d 586, 594 (7th Cir. 2019) ("Terry does

not    authorize      broad       dragnets           .    .    .   .       Without      more,     a

description that applies to large numbers of people will not

justify the seizure of a particular individual.").                                    After all,

Wisconsin is the home of Harley-Davidson, and it is one of, if

not the most popular manufacturers of motorcycles in Wisconsin.

Although reasonable suspicion is a low bar, it is not so low

that it allows the State to stop so many otherwise law-abiding

citizens      based       on    such    a    generic           description.             See     id.
Additionally, although the circuit court found that it was "the

beginning,     very       beginning,        of       [motorcycle]         season,"      it    also

acknowledged        that       "[c]ertainly,             people    drive      their    bikes     in

April."

       ¶13    That Richey's Harley was spotted close to the location

of the deputy's call just five minutes later does not add much

to    the    particularity         of   Officer            Meier's       suspicions      either.

Although proximity in time and place to a report of criminal
activity     can,     under      some   circumstances,                 provide   some    of     the
                                                 9
                                                                        No.   2021AP142-CR



particularity that is otherwise lacking in a report of criminal

activity,      see    State     v.     Nimmer,       2022    WI   47,     ¶¶31-32,       402

Wis. 2d 416,         975     N.W.2d 598,          Richey's    exact      location        and

direction of travel raise more questions than they answer.                               See

Guzy, 139 Wis. 2d at 677 (identifying "the elapsed time since

the   crime    occurred,"       "known       or   probable    direction       of    .   .   .

flight,"      and     "observed        activity      by     the   particular        person

stopped"      as     factors    in     the     totality      of   the     circumstances

(quotation omitted)).            Returning to the map above, the letter

"D" marks where the deputy saw the erratic driver, and the arrow

shows the direction of travel.                Although Richey was seen in that

general area five minutes later, at the spot marked with the

letter "A," we note that Richey was headed east on Schofield

Avenue towards the intersection with Alderson Street at that

time.    In other words, Richey was driving towards the reported

location of the erratic and speeding driver when Officer Meier

first saw him.             Given that Officer Meier thought the erratic

driver   was       fleeing     police    that      would     be   a   strange      choice.
Additionally,        counsel     for    both      parties    acknowledged          at   oral

argument that the speed limits in the area were likely the 25 or

30 mile-per-hour limits applicable to most city streets.                                Even

at normal speed, it would take only about a minute to travel

from the location of the deputy's report to where the officer

saw Richey, and a driver fleeing police at high speed could have

gone much farther in the same amount of time.                           Thus, in order

for Richey to have been the subject of the deputy's report, he
would have had to have driven north on Alderson Street at high
                                             10
                                                                                 No.       2021AP142-CR



speed, ridden around the general area for several minutes, and

eventually looped back in the direction he came from while now

driving      normally.          This      unlikely         sequence         of       events,        when

coupled      with      the    deputy's      generic        description            of       a   Harley-

Davidson      headed       north    on     Alderson        Street,         demonstrates            that

Officer Meier's suspicions were not sufficiently particular to

Richey.      See, e.g., United States v. Jones, 998 F.2d 883, 884-85

(10th      Cir.    1993)     (concluding        that       a    description            of      a   black

Mercedes          containing        two      African-American                   men         was      not

particularized because officers had no additional details about

the vehicle and stopped a black Mercedes "not traveling from the

direction of" the report "on a street that, by the officers' own

admission, could only be reached . . . by a circuitous route").

      ¶14     Our conclusion that Officer Meier lacked reasonable

suspicion is further illustrated by one of the cases on which

the State principally relies, State v. Rissley, 2012 WI App 112,

344   Wis. 2d 422,           824    N.W.2d 853.                In   Rissley,           a    homeowner

reported that a man driving a beige Chevrolet minivan confronted
him   in    his     driveway       late    at   night.              See    id.,        ¶¶2-3.        The

homeowner immediately called police, describing both the van and

its driver, and relaying details about the route it took as it

drove      away     from     his    house.           See       id.,       ¶3.          Police      were

dispatched, and saw a beige van along the route the homeowner

described while he was still on the phone with the dispatcher.

See id., ¶¶4-5.              Once police caught up with the driver, never

having lost sight of him, they stopped the van.                                      See id., ¶5.
The   court       of   appeals      held    that      the       officer         in     Rissley       had
                                                11
                                                                   No.        2021AP142-CR



reasonable suspicion, while also noting that "this is not a

situation where a citizen simply reports the make and color of

the car and the direction initially traveled and then loses

sight of the vehicle so that the pursuing officer has to use

some combination of logic and guesswork to locate the fleeing

vehicle."          Id., ¶16.

       ¶15     This      case    is   more    like   the     court       of     appeals'

hypothetical in Rissley than it is like the facts of that case.

Here, the sheriff's deputy reported a Harley-Davidson driving

erratically north on Alderson Street at high speed and then lost

sight of it.             And Officer Meier had to use a combination of

logic and guesswork to locate that motorcycle.                       The problem is

that, unlike in Rissley, the deputy gave Officer Meier little on

which to ground her logic.             She did not know anything about the

motorcycle other than that it was a Harley-Davidson and she knew

nothing about its driver.             And the timing and location at which

Officer Meier first saw Richey did not fill those gaps, since

these facts support only a tenuous inference that Richey was the
motorcyclist Officer Meier was looking for.5                       Accordingly, we

hold       that,    in   light   of   the    totality   of   the     circumstances,



       Officer Meier called the sheriff's deputy after stopping
       5

Richey. After he arrived on the scene, he confirmed that Richey
was not the motorcyclist he saw earlier on Alderson Street.
Because she did not know that at the time of the stop, however,
it is not relevant to the reasonable-suspicion analysis.    See
State v. Nimmer, 2022 WI 47, ¶26, 402 Wis. 2d 416, 975
N.W.2d 598 ("We must 'consider everything observed by and known
to the officer[]'" that performed the stop (quoting State v.
Genous, 2021 WI 50, ¶10, 397 Wis. 2d 293, 961 N.W.2d 41)).

                                             12
                                                          No.   2021AP142-CR



Officer Meier lacked reasonable suspicion to perform the stop.

We therefore reverse the decision of the court of appeals and

remand to the circuit court with instructions to vacate the

judgment of conviction and to grant Richey's motion to suppress.

    By   the   Court.—The   decision   of   the   court   of    appeals   is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                  13
                                                                     No.    2021AP142-CR.pdr


       ¶16    PATIENCE         DRAKE          ROGGENSACK,           J.      (dissenting).

Reasonable      suspicion      is      a    common-sense        test       based     on    the

totality of the circumstances known to the officer at the time

of    the    seizure.       Stated       otherwise,      "was    the       action     of   law

enforcement       officers      reasonable           under    all        the    facts      and

circumstances present[.]"                State v. Guzy, 139 Wis. 2d 663, 679,

407    N.W.2d     548     (1987).          Reasonable     suspicion         includes       all

factual circumstances and the reasonable inferences arising from

those facts.         Terry v. Ohio, 392 U.S. 1, 21 (1968).                      I conclude

that the record before us fully supports reasonable suspicion to

stop    Charles      W.   Richey;    and      therefore,      evidence         of   Richey's

eighth       Operating      While          Intoxicated       (OWI)         violation       was

admissible.          There is nothing in the record that allows us to

conclude      Officer       Meier's         inference     that       Richey         was    the

motorcyclist her colleague warned of was unreasonable.                               Because

the    majority      opinion   refuses        to   accept    reasonable         inferences

from undisputed facts, it enables Richey to achieve suppression

of evidence of drunk driving that was apparent after he was
stopped.      Accordingly, I respectfully dissent.

                                    I.      BACKGROUND

       ¶17    On April 28, 2018, at approximately 11:00 p.m., Deputy

D'Acquisto      of    the   Marathon        County    Sheriff's      Office         broadcast

over police radio that there was a disabled motorcycle at the

intersection of Business 51 and Schofield Avenue in the Village

of Weston.        Deputy D'Acquisto cleared that report but almost

immediately asked officers to check the area for a motorcycle
that he observed driving erratically at a high rate of speed

                                              1
                                                                 No.    2021AP142-CR.pdr


northbound on Alderson Street from Jelinek Avenue in the Village

of Weston.        He described the motorcycle as a Harley-Davidson

motorcycle.

    ¶18        When    Officer    Meier    received      the   report    from   Deputy

D'Acquisto,       she    testified       that      she   had    "not    observed      any

motorcycles" in her area, where the traffic "was very light."

Shortly    after        hearing     from    Deputy       D'Acquisto,      she   saw     a

motorcycle "in the same area as where Deputy D'Acquisto                               had

stated    he    last    saw   the   motocycle."          Officer      Meier   said    the

motorcycle "was within a half mile" of where Deputy D'Acquisto

reported seeing the motorcycle.

    ¶19        When Officer Meier observed the motorcycle, she "did a

registration check showing that this motorcycle was indeed a

Harley-Davidson motorcycle."               She performed the traffic stop "in

the area of Schofield Avenue and Glad Street in the Village of

Weston."        That stop occurred about five minutes after Deputy

D'Acquisto radioed for officers to keep a lookout for a Harley-

Davidson motorcycle.              Richey's motorcycle was "the first one
[Officer Meier] saw within that five-minute time period."

    ¶20        Deputy Meier explained:

    I made the traffic stop due to the information in
    which Deputy D'Acquisto had broadcast regarding the
    Harley-Davidson traveling at a high rate of speed and
    driving erratically within the area, and due to the
    fact it was the only Harley-Davidson motorcycle which
    I had observed in the area. Also . . . as well as the
    time of night being 11:00 p.m.   There was very light
    traffic at that time.
The circuit court concluded that the undisputed facts and the
reasonable       inferences       from     those     facts     were    sufficient      to

                                            2
                                                                No.    2021AP142-CR.pdr


support reasonable suspicion for the traffic stop.                         The court of

appeals affirmed.

                                  II.     DISCUSSION

                            A.    Standard of Review

       ¶21    Whether undisputed facts and the reasonable inferences

from those facts are sufficient to conduct an investigative stop

presents a question of law for our independent review.                         State v.

Waldner, 206 Wis. 2d 51, 54, 556 N.W.2d 681 (1996).

                           B.    Reasonable Suspicion

       ¶22    Traffic stops are seizures.             Therefore, they implicate

the Fourth Amendment right to be free of unreasonable seizures.

In    State    v.   Chambers,     55     Wis. 2d    289,    294,     198    N.W.2d   377

(1972), we "adopted the position of the United States Supreme

Court that a police officer may in appropriate circumstances

temporarily stop an individual when, at the time of the stop, he

or    she    possesses    specific       and   articulable     facts       which   would

warrant a reasonable belief that criminal activity was afoot."

Waldner, 206 Wis. 2d at 55.
       ¶23    The   question      here    is   at    what    point    does     societal

interest in investigating a reported law violation rise to the

level of reasonably supporting an investigative stop.                         Guzy, 139

Wis. 2d at 676.          LaFave has identified six factors that we have

concluded should be considered in assessing whether the facts

and    the     reasonable        inferences        from     those     facts     support

reasonable suspicion for an investigatory stop:

       (1) [T]he particularity of the description of the
       offender or the vehicle in which he fled; (2) the size
       of the area in which the offender might be found, as
       indicated by such facts as the elapsed time since the
                                  3
                                                              No.    2021AP142-CR.pdr

      crime occurred; (3) the number of persons about in
      that area; (4) the known or probable direction of the
      offender's   flight;  (5) observed  activity   by  the
      particular   person  stopped;   and  (6) knowledge  or
      suspicion that the person or vehicle stopped has been
      involved in other criminality of the type presently
      under investigation.
3 Wayne R. LaFave, Search and Seizure, § 9.3(d), at 461 (2d ed.

1987).

      ¶24      Here, Officer Meier clearly articulated that only five

minutes     before      she   saw   Richey,   she   was    asked    to    be   on   the

lookout for a Harley-Davidson motorcycle that another officer

had observed speeding and driving in a reckless manner.                             When

she saw Richey, she called in the license plate on his cycle and

confirmed that his bike was a Harley-Davidson.                 Her sighting was

within the geographic area in which the speeding motorcyclist

was seen.        In addition, she had seen no other motorcycles in

that area and it was late at night when she stopped Richey.

      ¶25      Furthermore, it was reasonable to infer that Richey

was   the      driver    of   the    Harley-Davidson       another       officer     had

reported as speeding and committing other traffic violations.

Richey was present in the same area as the reported traffic
violator;       his     presence    was   within    five    minutes       of   Deputy

D'Acquisto's report and request that other officers be on the

lookout for a Harley-Davidson motorcyclist.                    It was late at

night and Officer Meier had seen no other motorcycles.                           April

28, the date of the stop, also was too early in the season for

many motorcyclists to be out.              It was possible that if Officer

Meier    did    not     act   "immediately    the   opportunity          for   further
investigation would be lost[.]"               Guzy, 139 Wis. 2d at 678.               "A

                                          4
                                                                 No.     2021AP142-CR.pdr


minimal amount of facts may, under these circumstances, be given

greater weight than if the opportunity to act in the future is

not foreclosed."         Id.

       ¶26    It also is important to our analysis to note that

there is nothing in the record that causes the inference that

Richey was the driver of the Harley-Davidson motorcycle that

Deputy D'Acquisto had seen speeding five minutes earlier to be

an    unreasonable       inference.        The       majority    opinion        does   not

address      why   the   brief   period    of    time    after     the      lookout    was

called and the defined location of the traffic violation that

are part of the reasonable suspicion analysis, as LaFave and we

required in Guzy, do not support reasonable suspicion.                            Id. at

677 (explaining "[w]e agree that these factors are helpful and

conclude that these factors must be considered in reaching the

required determination.").

       ¶27    The facts are not in dispute and reasonable inferences

from those facts support reasonable suspicion that it was Richey

who   was     speeding    and    driving       his    motorcycle       in   a   reckless
fashion.1      Based on the officer's articulable facts, it was not

unreasonable to stop Richey on that night.                  Accordingly, I would

affirm the court of appeals and I dissent from the majority

opinion.

                                 III.   CONCLUSION




       The majority opinion takes the extraordinary tact of
       1

recreating a map based on a poor one in the record and then
testifying itself as to the map of the area that no witness
testified to in court. Majority op., ¶¶5, 13.

                                           5
                                                              No.    2021AP142-CR.pdr


      ¶28    Reasonable       suspicion           includes          all     factual

circumstances and the reasonable inferences arising from those

facts.      I conclude that the record before us fully supports

reasonable suspicion to stop Richey; and therefore, evidence of

Richey's eighth OWI violation was admissible.                  There is nothing

in   the    record   that   allows   us      to    conclude    Officer      Meier's

inference that Richey was the motorcyclist her colleague warned

of was unreasonable.          Because the majority opinion refuses to

accept reasonable inferences from undisputed facts, it enables

Richey to achieve suppression of evidence of drunk driving that

was apparent after he was stopped.                Accordingly, I respectfully

dissent.

      ¶29    I am authorized to state that Chief Justice ANNETTE

KINGSLAND     ZIEGLER   and    Justice       BRIAN   K.   HAGEDORN        join   this

dissent.




                                         6
    No.   2021AP142-CR.pdr




1